6. Human rights of the Dalits in India (vote)
(DE) Mr President, I would like to suggest that we avail ourselves of the option provided by Rule 168(2) of our Rules of Procedure and send this report back to the committee. The reason I have for saying this is that I am familiar with the problem of Article 90 and that this report surely describes the situation of the Dalits, India's so-called untouchables, in accurate terms, it is no less apparent that nobody among us finds these conditions tolerable, and we are obliged to do whatever we can about them. However, it also appears that India has raised serious objections to this report on the grounds that it discusses the caste system in India and hence something that is part and parcel of that country's traditions and culture.
I would, then, ask that consideration be given to whether it might be well-advised, in the interests of what we are trying to do, to discuss this again in the committee, even if what emerges from it later on differs from the present motion for a resolution in no respect whatever. We would, however, be well advised to talk to the Indian authorities again, since it is all too often we Europeans who wag the finger at others and tell them what to do, which tends to hinder us from achieving the objectives we seek, so I put it to the House that this would be a wiser course of action.
(DE) Mr President, unless my ears deceive me, you said that this act, under Rule 90, is adopted, in the absence of any objection to it.
Secondly, embassies keep on interfering in what we do; in this instance it is the Indian embassy doing it, but we speak for a people rather than for any embassy, and so we should stick with the resolution as it stands.
Mr President, I have an altogether different point to make. I was the Vice-President of the Human Rights Sub-Committee and the deputy coordinator in the Committee on Foreign Affairs at the time when this report went through the Development Committee. It is primarily a human rights report. The opinion of neither Foreign Affairs nor Human Rights was sought on this. We have had no opportunity to amend it. It is a human rights report going through Development. It is not within that committee's remit.
It is not just a question of the Government of India, it is a question of procedure. How can we have a report going through Plenary without a vote or an opportunity to amend it when the committees with the main responsibilities for the issue have never seen the report, have never had an opportunity to correct factual inaccuracies? It is not factually correct!
(Applause)
(DE) Mr President, as Mr Swoboda has said, it has already been adopted, so the debate is over, and all other deliberations are superfluous. If Mr Nassauer and Mr Tannock want to produce another report, they will have to start from the very beginning, and we will vote on it five years from now.
Mr President, as a negotiator on this report in the Development Committee, I recognise the point made by my colleague Mr Tannock, because if we have a Human Rights Sub-Committee, this report should have gone to that committee for comment. It only went through the Development Committee, but it should have gone to the Human Rights Sub-Committee because this is fundamentally a human rights report. Therefore I recommend that we send the report back to committee and ask the Sub-Committee on Human Rights of the Foreign Affairs Committee to give an opinion on it.
(Applause)
Mr President, speaking as chair of the SAARC Delegation, I recognise that this is a very delicate report. However, we also have to recognise that there are factual inaccuracies in here.
For procedural reasons, this report was approved in the Committee on Development on 19 December 2006 and the deadline was 15 January 2007. Most of the intervening period was taken up by the Christmas break. We have looked into the issues; we have had several meetings; we have opinions; and I would ask, as a delegation chair, that we have an opportunity to make our view heard. I would support referral back to committee. You cannot have a report without any debate or any vote. It is short-circuiting the democratic scrutiny process and I think it is important that we do credit to this House.
(Applause)
(IT) Mr President, ladies and gentlemen, I am deeply saddened by the example we are setting regarding a resolution that we have debated thoroughly within the Committee on Development and on which we have had time to table amendments. This is an issue that does not interfere - certainly no more so than many other far more forceful resolutions adopted by this House - in China's internal affairs.
We know perfectly well that the caste issue is an extremely sensitive one, but we have listened to the Dalits, who do not just live in India, but in many other countries too: we are talking about millions of people who live in degrading and inhuman conditions.
I am sorry but I really think that our Parliament is setting a very bad example and, as with all the other resolutions that are being voted on, I believe that this resolution, being, as it is, a resolution voted on by the Committee on Development, should be voted on in Parliament, since it concerns a problem of human dignity and of the right of millions of people to live, and to have their lives and their dignity respected.
(Applause)
Ladies and gentlemen, we must do as the law says. I shall now read out to you Rule 90(4), and I ask you to listen carefully, for this is pretty difficult legalese, but this is the Rule to which the President has to keep, for the President must be guided by the law as it stands.
Rule 90 (4) states that: 'Recommendations drawn up in this way shall be included on the agenda for the next part-session. In urgent cases decided upon by the President, recommendations may be included on the agenda of a current part-session. Recommendations shall be deemed adopted unless, before the beginning of the part-session, at least forty Members submit a written objection, in which case the committee's recommendations shall be included on the agenda of the same part-session for debate and voting. A political group or at least 40 Members may table amendments.'
I have to say at this point - and I am keeping to the law, as I am required to do - that no written motion has been submitted by 40 Members prior to this sitting, and so my recommendation is that the relevant committee should continue to discuss this issue - which is a very delicate one - and, should they come up with another result at some other point in time, that is in order, but right now, I have to do as the House's rules require.
(Applause)